Case 1:21-cr-00208-APM Document 13 Filed 04/13/21 Page 1of1

NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

vs. Criminal Number 1:21-¢r-208APM __

THOMAS WEBSTER
(Defendant)

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

[] cua [=] RETAINED [-] FEDERAL PUBLIC DEFENDER

ys eS

 

Ss (Signature)
PLEASE PRINT THE FOLLOWING INFORMATION:

JON C. DUPEE, JR., ESQ./PRO HAC VICE
(Attorney & Bar ID Number)
DUPEE & MONROE, PC

(Firm Name)

211 MAIN ST., PO BOX 470

(Street Address)

GOSHEN, NY 10924

(City) (State) (Zip)

845-294-8900

(Telephone Number)

 

 

 

 

 
